283 U.S. 789
51 S. Ct. 356
75 L. Ed. 1416
STATE OF CONNECTICUTv.COMMONWEALTH OF MASSACHUSETTS.
No. 12, Original.
Supreme Court of the United States
March 23, 1931

1
Messrs. Ernest L. Avril l, of Branford, Conn., and Benedict M. Holden, of Hartford, Conn., for the State of Connecticut.


2
Messrs. Gerald J. Callahan, of Springfield, Mass., and Bentley W. Warren, of Boston, Mass., for the Commonwealth of Massachusetts.


3
Decree.


4
This cause came on to be heard upon the pleadings, evidence, and the exceptions filed by the complainant to the report of the special master, and was argued by counsel. The Court now being fully advised in the premises and for the purpose of carrying into effect the conclusions set forth in the opinion of this Court announced February 24, 1931, 282 U.S. 660, 51 S. Ct. 286, 75 L. Ed. 602,


5
It is now here ordered, adjudged and decreed as follows:


6
First that the bill of complaint herein be and the same hereby is, dismissed without prejudice to the right of the complainant to maintain a further suit against the defendant at any time in the future when it shall appear that substantial interests of the State of Connecticut are in fact being injured, or are about to be injured, through a material increase of the amount of the waters of the Ware River and of the Swift River diverted or to be diverted by, or under the authority of, the Commonwealth of Massachusetts, over and above the quantities authorized to be diverted by the provisions of chapter 375 of the Acts of 1926 and by chapter 321 of the Acts of 1927 of the General Court of the Commonwealth of Massachusetts, as said quantities have heretofore been limited by two certain findings of the Secretary of War of the United States, acting upon the recommendation of the Chief of Engineers of the United States Army, dated respectively March 14, 1928, and May 11, 1929, and more fully set out in Appendix B and Appendix C of the reprint of the answer of the defendant herein, filed January 20, 1930, and of record in this cause.


7
Second that each party shall pay its own costs, together with one-half of the expenses incurred by the special master, Charles W. Bunn, Esquire, of St. Paul, Minnesota, and one-half of the amount fixed by the Court as the compensation of the special master.